DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The combination of method steps and elements recited in instant independent claims 1, 10 and 17, in specific regards to the injection of a fluid pill having the specific compositional aspects recited; the fluid pill introduced into a mud (i.e. drilling fluid/mud) and flowing the pill with the mud into the wellbore; and once the fluid pill is positioned at particular depth and zone in the wellbore; particulate is filtered from the fluid pill, before it is injected into the subsurface formation in the zone surrounding the wellbore and subsequently determining a property of the surrounding subsurface formation at the zone based on a measured downhole parameter that changes in response to the injecting the injection fluid into the zone.   None of the prior art disclose such features, elements and method steps, in combination with other recited aspects in the independent claims.  The closest prior art reference is U.S. 2010/0242586 to Elshahawi et al., which disclose injection of fluids into a subterranean formation at a zone within a wellbore, however, fails to disclose a fluid pill and its flowing introduction to the zone and aspects of the fluid pill being filtered before injection into the subterranean formation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861